Citation Nr: 1539321	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  03-34 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 and October 2003 decision of the Regional Office (RO) in New York, New York, that granted service connection for hepatitis C and assigned an initial 10 percent rating, effective September 21, 1999.  The Veteran timely disagreed with these decisions and submitted his substantive appeal in November 2003.  Prior administrative errors caused a delay in the adjudication of this claim, which have been corrected accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating higher than 10 percent for hepatitis C.  Additional development is warranted under the duty to assist.

The Board observes additional records have been associated with the claims file, to include VA treatment records from 2009, since the November 2008 supplemental statement of the case.  The Board may not consider the new pertinent evidence in the first instance as this evidence was received prior the transfer of the records to the Board.  See 38 C.F.R. § 19.37 (2015).  The Veteran has not waived regional office consideration of these records.  Thus, a remand is necessary for consideration of the additional evidence and issuance of a supplemental statement of the case.

In reviewing the claims file, the Board notes that because it has been more than 13 years since the Veteran was last examined to determine the severity of his hepatitis C, a more contemporaneous examination should be administered.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ask the Veteran to provide the names and addresses of all health care providers (VA and non-VA) who have treated him and the names and addresses of the health care facilities (VA and non-VA) where he has been treated for hepatitis C since November 2008.  

Then, contact the health care providers/facilities for records reflecting the Veteran's treatment for hepatitis C since November 2008.  Also request that the Veteran provide any such records he may have in his possession.  

2.  Thereafter, schedule the Veteran for a VA hepatitis examination to obtain evidence as to the current severity of his service connected hepatitis C.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  (See VA Form 21-0960G-5).

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

3.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for hepatitis C, to include consideration of all evidence associated with the claims folder since the November 2008 Supplemental Statement of the Case (SSOC).  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished another SSOC and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



